Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4 – 7, and 10 – 12 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Tennyson et al. (U.S. PG Pub. No. 20130173070), herein “Tennyson.”

Regarding claim 1,
Tennyson teaches an irrigation control device (valve transceiver 104, or VT) signally connected with a central controller (irrigation controller 100, and controller interface 102) wirelessly (Par. 0008: “…wirelessly transmitting a wireless activation signal to the associated VT, wherein the associated VT is configured to control an actuator to actuate the remote valve.”) for controlling a valve to control water supplied to a sprinkler, (Par. 0182: “As described above, the CI 102 is cooperated with an irrigation controller 100 to allow control of additional valves 106 in accordance with an irrigation schedule and/or programming implemented by the irrigation controller. In some embodiments, the irrigation program and/or schedule continues to be defined by the user through the user interface of the control panel 1614 of the irrigation controller 100. The CI 102 provides an additional and separate user interface that the user utilizes to separately define the VT programming used by the separate CI 102 coupled with the irrigation controller to wirelessly transmit wireless activation signals to VTs 104. Accordingly, in some embodiments the control panel 1614 of the irrigation controller 100 is unaware that the CI 102 is wirelessly activating valves 106, and the control panel continues to issue valve activation signals in accordance with the irrigation program and/or schedule as though the CI 102 was not coupled with the irrigation controller and as though the control panel is activating valves coupled with the station output terminals 112.” Par. 0183: “Generally referring to FIGS. 30-34, embodiments are described in which a peripheral device (e.g., devices such as controller interfaces (CIs) 102, handheld remote controls or other peripheral devices) can be coupled to and cooperate with and/or function with an irrigation controller that controls watering at one or more sprinkler devices.” See also Par. 0007 – 0009. See figures 1 – 6E. See also Par. 0186 (“sprinkler”) and numerous paragraphs teaching “irrigation.”) 
the irrigation control device comprising:
a power supply module for receiving a local power for driving the valve; (“Par. 0088: “As described above and further below, the VTs 104 are paired with and communicate with a given CI 102. FIG. 2 illustrates the functional components of a VT 104 according to some embodiments. As shown, a VT includes one or more processors, microprocessors and/or controllers 232, wireless transceivers 234, an antenna 236, a power supply 238, an audible element 244 (e.g., beeper, speaker, etc.), one or more drive circuits 246 (e.g., solenoid drivers), solenoid connectors 248, and in some instances a user interface, which can include a display (e.g., liquid crystal display LCD) and/or indicators 240 (e.g., LEDs, or the like) and a keypad 242 (or one or more buttons or other user inputs).” Par. 0093: “In some embodiments, the VTs have their own power supply (see FIG. 9, for example), e.g., battery power, solar panel, and the like, or combinations thereof.”  See figure 2.) 
and a wireless module (Par. 0088: “wireless transceivers 234” See figure 2) for being signally connected with the central controller wirelessly to receive a valve control signal from the central controller.  (Par. 0008: “In other embodiments, methods of controlling irrigation comprise: receiving, at a connector of a controller interface (CI) coupled with an irrigation controller, a valve activation signal activated by the irrigation controller, wherein the valve activation signal corresponds to a station identifier programmed at the irrigation controller; identifying, at a processor of the CI, a remote valve associated with the station identifier as defined at the CI in valve transceiver (VT) programming wherein at least a portion of the VT programming is received from inputs by a user through a user interface of the CI coupled with the processor, wherein the VT programming associates the station identifier with the remote valve controlled by an associated VT; and wirelessly transmitting a wireless activation signal to the associated VT, wherein the associated VT is configured to control an actuator to actuate the remote valve.”  Par. 0072: “The control circuitry of the CI then in response to the detected activation signal generates and transmits a wireless control signal or wireless activation signal (using the wireless transceiver 214 and antenna 216) to one or more corresponding VTs 104 associated with the wire 110 upon which the activation signal is detected.”  See also Par. 0007 – 0010 and 0073. See figures 1 and 14.) 

Regarding claim 4,
Tennyson teaches the limitations of claim 1 which claim 4 depends. Tennyson also teaches a processing unit for driving the valve using electric power from the power module according to the valve control signal. (Par. 0088: “As described above and further below, the VTs 104 are paired with and communicate with a given CI 102. FIG. 2 illustrates the functional components of a VT 104 according to some embodiments. As shown, a VT includes one or more processors, microprocessors and/or controllers 232, wireless transceivers 234, an antenna 236, a power supply 238, an audible element 244 (e.g., beeper, speaker, etc.)…”) 

Regarding claim 5,
Tennyson teaches the limitations of claim 1 which claim 5 depends. Tennyson also teaches that the valve control signal includes a device identification code corresponding to the irrigation control device. (Par. 0007: “determine a station identifier as a function of the valve activation signal, and identify as defined in the VT programming a remote valve associated with the station identifier of the irrigation controller and controlled by a remote VT;” Par. 0008: “…methods of controlling irrigation comprise: receiving, at a connector of a controller interface (CI) coupled with an irrigation controller, a valve activation signal activated by the irrigation controller, wherein the valve activation signal corresponds to a station identifier programmed at the irrigation controller; identifying, at a processor of the CI, a remote valve associated with the station identifier as defined at the CI in valve transceiver (VT) programming wherein at least a portion of the VT programming is received from inputs by a user through a user interface of the CI coupled with the processor, wherein the VT programming associates the station identifier with the remote valve controlled by an associated VT; and wirelessly transmitting a wireless activation signal to the associated VT, wherein the associated VT is configured to control an actuator to actuate the remote valve.” 
Par. 0108: “For example, the VT may confirm that a signal strength is above a predefined strength threshold, may confirm that the VT is authorized to communicate with the CI or other such evaluation before responding to the pairing request. When the CI 102 and VT 104 pair, they exchange identifiers (ID) (e.g., serial numbers, user defined IDs, or the like), and in some implementations perform an authentication process to verify that they are authorized to pair (e.g., confirm they are from an authorized manufacturer). For example, the CI and VT each contain a unique 32-bit serial number in its non-volatile memory that is set at the factory during manufacture. One purpose of the serial number is to be able to uniquely `pair` one or more CI and VT, e.g., both devices process the serial number, or run an algorithm using the number to verify the other device.” See also Par. 0009, Par. 0113, 0114, 0152, 0165, 0169, 0173, and claim 1.) 

Regarding claim 6,
Tennyson teaches the limitations of claim 1 which claim 6 depends. Tennyson also teaches that the valve is driven when the device identification code matches a preset code of the irrigation control device. (Par. 0108: “During pairing, the CI transmits pairing signaling or request to any VT in range. In response to receiving the pairing signaling, the receiving VT generates a pairing response. In some instances, the VT evaluates the pairing request before responding. For example, the VT may confirm that a signal strength is above a predefined strength threshold, may confirm that the VT is authorized to communicate with the CI or other such evaluation before responding to the pairing request. When the CI 102 and VT 104 pair, they exchange identifiers (ID) (e.g., serial numbers, user defined IDs, or the like), and in some implementations perform an authentication process to verify that they are authorized to pair (e.g., confirm they are from an authorized manufacturer). For example, the CI and VT each contain a unique 32-bit serial number in its non-volatile memory that is set at the factory during manufacture. One purpose of the serial number is to be able to uniquely `pair` one or more CI and VT, e.g., both devices process the serial number, or run an algorithm using the number to verify the other device.”) 

Regarding claim 7, 
Tennyson teaches the limitations of claim 1 which parallel the limitations of claim 7. Claim 7 also teaches a plurality of valves that control sprinklers.  Tennyson also teaches this element in Par. 0065: “As such, the CI can evaluate valve activation signals from the control panel to extract station identifiers or designations that are associated by the CI with one or more valves 106 controlled wirelessly by one or more VTs 104.”)  Therefore, Tennyson teaches all the elements of claim 7. 

Regarding claim 10 - 12,
Tennyson teaches the limitations of claim 7 which claims 10, 11, and 12 depend. Tennyson also teaches the claim elements of claims 4, 5, and 6 which are nearly identical to those elements of claims 10, 11 and 12.  Therefore, Tennyson teaches the elements of claims 10 - 12. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tennyson in view of Senas (PG Pub. No. 20190174599).  

Regarding claim 2,
Tennyson teaches the limitations of claim 1 which claim 2 depends, but does not teach a LPWAN communications device. However, Senas does teach the wireless module is an LPWAN module. (Par. 0025: “The electrical device connected to light control device 10 may, in certain various embodiments, comprise an individual heating radiator controller or a thermostat providing remote heating turning on/off and/or turning on/off notifications to a user via the communication network, an electrical door lock providing remote opening/closing control and/or opening/closing notifications to a user via the communication network, water and/or gas meter(s) providing remote control, notifications and data storage to a user via the communication network, water sprinkler(s) providing remote opening/closing water valve…”  Par. 0035: “Bluetooth is a wireless technology standard for exchanging data over short distances. Bluetooth is managed by the Bluetooth Special Interest Group (SIG). Zigbee is an IEEE 802.15.4-based specification. Z-Wave is a wireless communications protocol Developed by Zensys. Wi-Fi or WiFi is a technology for wireless local area networking with devices based on the IEEE 802.11 standard. Like Wi-Fi, Li-Fi is wireless and uses similar 802.11 protocols; but it uses Ultraviolet, Infrared and visible light communication. LoRa is a proprietary, chirp spread spectrum (CSS) radio modulation technology for LPWAN (Low-Power Wide-Area Network), Sigfox employs a proprietary technology that enables communication using the Industrial, Scientific and Medical ISM radio band which uses 868 MHz in Europe and 902 MHz in the US. Weightless-P is a LPWAN open wireless technology standard. Narrow Band IoT (NB-IoT is a Low Power Wide Area Network (LPWAN) radio technology standard. RFID is Radio Frequency Identification whose tags contain electronically-stored information.” See figure 5 and communications module 508.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the irrigation control device that is associated with a valve that communicates with a central controller that receives valve control signals wirelessly as in Tennyson with a control device that has a communications unit that is able to provide remote sprinkler control signals to a water valve by way of LPWAN as in Senas in order to a short range low power communications system that allows access to multiple devices in the users residence. (Par. 0035 and 0036) 

Regarding claim 8,
Tennyson teaches the limitations of claim 7 which claim 8 depends. Senas teaches the claim elements of claim 2 which are nearly identical to those elements of claim 8.  Therefore, Tennyson and Senas teach the elements of claim 8. 

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tennyson in view of De Man (US Patent No. 5278749).  

Regarding claim 3,
Tennyson teaches the limitations of claim 1 which claim 3 depends, but does not teach that a valve controller or valve device uses a power source that has 110 volts. However, De Man does teach wherein the local power is 110V AC main. (Col. 1, lines 28 – 37: “Typically, the power needed to open and/or hold open a solenoid valve was provided through the cable originating in the timer device. The large amount of power needed to open or hold open the solenoid-controlled valve typically required that the timer device have a source of medium to high voltage electrical power, such as a 24 volt supply, which may be stepped-down from a 110 volt AC (household) power source. Typically, the timer could be configured to operate the various solenoid valves at different preselected times.” Col. 4, lines 2 – 7: “Typically, the amount of power consumed by the solenoid valves 18'a, 18'b, as well as the power consumed by the timer 24', requires a moderate- to high-voltage electric power source, such as a 24 volt source, stepped down from a 110 volt AC household power source 28' by a transformer 29'.” See figures 1 and 2 that show an electric power source and a valve controller.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the irrigation control device that is associated with a valve that communicates with a central controller that receives valve control signals wirelessly as in Tennyson with a valve and valve controller that uses an electric power source that from a 110 Volt household power source as in De Man in order to hold open or closed the solenoid-controlled valves. (Col. 1, lines 30 – 32).

Regarding claim 9,
Tennyson teaches the limitations of claim 7 which claim 9 depends. De Man teaches the claim elements of claim 3 which are nearly identical to those elements of claim 9.  Therefore, Tennyson and De Man teach the elements of claim 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Khabbaz et al. (US PG Pub. No. 20170049061) may also be a 35 USC 102(a)(1) reference.  Khabbaz teaches an acoustical signal that is sent to the slave valve units. Under broadest reasonable interpretation of claims 1 and 7 the wireless signal may be an acoustical signal.  Khabbaz also teaches a slave valve that has a microcontroller (42) and power source (48), see figure 3.  Khabbaz also teaches that each slave microcontroller has a specific identification code or ID number that is the main controller can be used to identify when sending a control signal. (Par. 0060, 0067 – 0069, and 0075.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116